DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0107396 A1), which claims priority to provisional application 62/737,937, dated September 28, 2018, in view of Jeon et al. (US 2018/0368157 A1).

Regarding claims 1 and 15, Wang discloses:
a wireless device in a wireless communication system, the wireless device comprising: 
a memory (fig.1 teaches a UE wherein a physical memory is a well-known component); 
a transceiver (fig.1 teaches that the UE communicates wirelessly with the base station which requires a transmitter and receiver); and 
a processor (fig.1 discloses a wireless device, wherein the processor is a well-known component), operably coupled to the memory and the transceiver, and configured to perform a method for a wireless device in a wireless communication system, the method comprising:
receiving, from a network, a configuration for a configured grant including an information on a TimeAlignmentTimer (TAT) for the configured grant (par.[0023] which discloses that the UE receives a preconfigured grant (e.g. a Semi-persistent Schedule or grant-free resource). Wherein the grant is sent in a downlink message from the base station to the UE.) , upon leaving a connected sate with the network (par.[0024] discloses that the RRCConnectionRelease message comprises the configured grant.);
starting the TAT for the configured grant (par.[0024] discloses the “dedicated TAT”. The “Dedicated TAT” runs while the UE is in RRC_IDLE, after the UE has received the connection release message from the network);
determining whether a first condition for a transmission of a data using an Early data transmission (EDT) procedure is met (par.[0017] describes the EDT procedure and conditions for using EDT), wherein the first condition includes that EDT is indicated by a system information (par.[0017] discloses that the UE receives system information from the network regarding the EDT); and
determining whether a second condition for transmission of the data using the configured grant is met (par.[0007] which describes a condition for using the preconfigured resource), wherein the second condition includes that (ii) the TAT for the configured grant is running (par.[0007] teaches that the UE checks to see if the Timing Advance is still valid (e.g. is the TAT still running) if so, the UE will use the preconfigured resource);
wherein the method further comprises any one of:
(1) based on the first condition is met: transmitting the data to the network using the EDT, wherein the data is included in an RRCEarlyDataRequest message (par.[0020] discloses that EDT is allowed then the UE sends an RRC message and uplink data through a third message);
(2) based on that the second condition is met; transmitting the data to the network using the configured grant (par.[0007] teaches that the UE checks to see if the Timing Advance is still valid (e.g. is the TAT still running) if so, the UE will use the preconfigured resource); or
(3) based on that both the first condition and the second condition are not met; transmitting an RRCConnectionRequest message to the network (par.[0018 - 0019] discloses that when the EDT cannot be performed that the UE must perform RACH with RRCConnectionRequest or Resume if UE has previously been connected. Par.[0036] discloses that if the).
While the disclosure of Wang substantially discloses the claimed invention, it does not disclose: 
determining whether a second condition for transmission of the data using the configured grant is met, wherein the second condition includes that: (i) the amount of the data is smaller than or equal to a maximum amount of data configured for transmission using the configured grant.
In an analogous art, Jeon discloses:
determining whether a second condition for transmission of the data using the configured grant is met, wherein the second condition includes that: (i) the amount of the data is smaller than or equal to a maximum amount of data configured for transmission using the configured grant (par.[0231] teaches that the wireless device may determine, whether data is considered for transmission via grant-free resources based on a size of the data. Par.[0233] teaches that the use of grant-free or grant based transmission is based on the size of the data).
The disclosure of Wang teaches the use of EDT based on the receipt of system information, or the use of a preconfigured resource based on value of a Timing Alignment Timer (TAT). But does not disclose a second condition for using a preconfigured resource based on the size of data that needs to be transmitted. Although the disclosure of Wang does teach that if the data that UE needs to send is larger than a threshold that the eNodeB (e.g. a base station) will transmit a connection request to the UE.
The disclosure of Jeon teaches that the UE will use the preconfigured resource if the amount of data is less than or equal to a threshold as discussed above. 
Each of Wang and Jeon are concerned with uplink transmissions while limiting signalling overhead, while both defer to an RRC_CONNECTED state when either of grant-free or EDT is unavailable. Thus, it would have been apparent to combine the method in Jeon for determining an amount of data that needs to be transmitted on the preconfigured resource, with the method in Wang for detecting a TAT, to arrive at the claimed limitation such that the results were predictable. 
Based on the findings above, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to reduce signaling overhead by determining by a UE data amounts equal to or under a threshold for transmission using a preconfigured resource, while determining if a TAT is running, such that the UE is still considered to be time aligned according to known methods to yield predictable results. The reduced signaling allows the UE to quickly transmit data (e.g. low signaling) while also maintaining a disconnected state from the network, improving overall UE resource utilization. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jeon et al. as applied to claim 1 above, in view of Li et al (US 2020/0267696 A1).
Regarding claim 8, Wang and Jeon discloses claim 1, they do not disclose:
wherein the configuration for the configured grant includes an identity of the wireless device for uplink transmission or downlink reception with the configured grant (par.[0134] discloses that the eNB sends the grant-free configuration parameters with C-RNTI).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wang and Jeon, with the UE identifier in control information as discussed in Li. The motivation/suggestion would have been that the UE would need to identify that the control information is directed to said UE. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jeon, as applied to claims 1 and 15, in view of Quan et al. (US 2013/0343319 A1).
Regarding claim 13, Wang and Jeon discloses the method of claim 1, but does not disclose:
wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell.
However camping on the cell is apparent as the UE has data to send and must determine if it can use the preconfigured resources or/not without necessarily performing an EDT or a traditional RACH. For example, the disclosure of Quan which is an analogous art to Wang and Jeon discloses:	wherein the method further comprises, while in leaving the connected state: selecting a cell on the network; and camping on the cell (par.[0049] which recites, in part, “The UE changes from the connected mode to an idle mode when the service is completed and a cell selection process when leaving the connected mode is performed, that is, cell reselection is performed on carriers given by redirection information in a Radio Resource Control (RRC) connection release message, and an appropriate cell is selected to camp”.).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wang and Jeon for determining whether or not to use a preconfigured resource, with the method for cell selection and camping on a cell as discussed in Quan. The motivation/suggestion would have been to prevent the loss of data that is stored in a UE buffer (Quan: par.[0021]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Jeon as applied to claims 1 and 15 in view of Deenoo et al. (US 2019/0174554 A1).
Regarding claim 14, the disclosure of Wang and Jeon teaches claims 1 and 15, but does not explicitly disclose:
wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device.
In an analogous art, Deenoo discloses:
wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device (par.[0157 and 0158] disclose V2V and V2X communications). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission as discussed in Wang and Jeon, with the method systems which were well-known at the time of the filing of the instant application as discussed in Deenoo. The motivations/suggestion would have been because at the time of the invention, the V2V and V2X are configured to use preconfigured resources (e.g. resource pools) and EDT/RACH because the V2V/V2X devices are configured to frequency transmit data of a small size. Thus, it would be beneficial for the V2V/V2X UE’s to take advantage of low-signaling overhead methods of transmitting small data without necessarily having to transition to an RRC_CONNECTED state.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. In response to the Non-Final Office Action dated 04/01/2022, the applicants allege that the disclosure of Wang does not qualify as prior art because the earliest effective priority date for the Wang reference is 09/29/2018. However, this is incorrect. For example, Wang et al (US 2020/0107396 A1) claims priority to 62/737,937 which was filed on 09/28/2018. The applicant certified copy dated 01/20/2021 does not support the amended claims, and thus the Office is interpreting the effective filing date of the invention as 09/27/2019. For example, the certified copy pages 3-5 discloses techniques directed to a wireless LAN, while the title discloses switching between early data transmission and data transmission. Pages 6-141 are excerpts taken directly from 3GPP specifications, but do not disclose the amended claim. The remaining pages 142-144 disclose an apparatus for performing wireless transmissions. 
Furthermore, the provisional application of Wang teaches in a first drawing numbered page 14, but is in fact the first page of drawings a method of determining between the use of EDT or configured grant, and then further performing an RRC  Resume. See the diagram below:

    PNG
    media_image1.png
    930
    1239
    media_image1.png
    Greyscale

	Thus it is shown that the disclosure of Wang has support to the filing date of 09/28/2019, and qualifies as prior art to the claims.
	The applicants arguments in view of Mazolum and Freda are moot as they are not currently used in the rejection. The Applicants have provided no further arguments of substance regarding the Wang reference, and generally asserted that Wang does not teach the entirety of the amended claim, thus the arguments in view of Wang are unpersuasive. 
	The Office notes that the 112 Rejections have been overcome do to the cancellation of claims 7 and 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 2018/0152907 A1) “System and Scheme for Uplink Synchronization for Small Data Transmissions”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411